Title: Enclosure II: Agricultural Prospectus, 8 February 1794
From: Bertrand, O. A.
To: Jefferson, Thomas


IIAgricultural Prospectus
Description de quelques demonstrations expérimentales, que L’avocat Bertrand désireroit de faire par un de ses fils dans les environs de la ville de Washington, que les Etats Unis d’Amerique font batir.
1
  Demonstrations expérimentales sur les meilleurs procédés à Suivre pour constater la nature des sols et des terreins et pour les ameliorer.
2
  Demonstrations expérimentales sur les meilleurs procédés a Suivre pour déterminer la nature des végetaux. A
A Si on ne connoit pas exactement la nature des terreins et les moÿens de les ameliorer, Si on ne connoit pas exactement la nature des végetaux, qu’on cultive, il est impossible de poser des regles fixes et certaines pour perfectioner l’agriculture; il est donc util pour ne point dire nécessaire de faire les demonstrations expérimentales mentionés Sub N 1 et 2.
3
  Demonstrations expérimentales sur les meilleurs procedés à Suivre pour perfectioner les especes et variétés des vegetaux. B
  B L’abondance et la perfection des récoltes dependant notoirement en grande partie de la perfection des especes et des variétés des végetaux, il est de la plus grande importance de déterminer expérimentalement les meilleurs procédés pour les perfectioner.
4
  Demonstrations expérimentales Sur des propriétés inconnues des [végétaux]. C
  C La richesse et la prospérité des Nations dependent en partie des propriétés et avantages, qu’on peut tirer des végétaux; il est donc intéressant de les Connoître et de les Connoître expérimentalement, ceux Sur les quels je me propose de faire mes démonstrations expérimentales vaudroient des millions Aux Etats Unis.
5
  Demonstrations expérimentales Sur les meilleurs procédés à Suivre pour perfectioner la garance et les autres matieres Colorantes. D.
  D Il est très-notoir, que la perfection des fabriques dépend en grande partie de la perfection de la teinture et que la teinture depend de la perfection des matieres colorantes; il est donc util de déterminer experimentalement les meilleurs procédés pour les perfectioner.

6
  Demonstrations expérimentales Sur des procédés nouveaux de perfectioner la culture du Chanvre et du rouissage, item Sur des procédés nouveaux pour bassiner la filace et la blanchir. E
E La culture du chanvre occupe beaucoup de terrein, ses produits sont d’une Consideration majeure à plusieurs égards, il est donc très-nécessaire, que les demonstrations qui tendent à Sa perfection aient Lieu.
7
  Demonstrations expérimentales Sur les meilleurs moÿens d’augmenter et de perfectioner les engrais, item Sur le moÿen de conduire autant d’engrais Sur une Charrette, qu’on conduit ordinairement Sur vingt et plus. F.
F Les terrein Steriles, qu’on a rendu au païs bas à l’agriculture, et la grande richesse, qu’on ÿ tire de la terre, prouvent à L’évidence que les engrais Sont pour ainsi dire L’ame et le Soutient de l’agriculture; augmenter les engrais, les perfectioner, diminuer les frais du Charriage, Sont donc des objets, qui méritent la plus grande attention; je m’en suis particulierement occupé, mes demonstrations le prouveront à L’évidence.
8
  Demonstrations expérimentales sur des procédés nouveaux, et qui n’ont encore été emploiés par aucune nation pour défricher toutes les terres incultes, et pour lever les obstacles ordinaires le defaut de bras, d’argent, et d’engrais. H.
H L’utilité des defrichemens, est d’une notoriété si évidente, qu’elle n’a pas besoin d’étre relevée; les recherches que j’ai faites Sur cet objet, et les résultats, que j’en ai eu me convainquent de la Supériorité de mes procédés Sur ceux, qu’on emploi ordinairement; les demonstrations espérimentales, que je desire de faire, ne laisseroient aucun doute de leur utilité.
Si Le seigneur Secretaire jugoit de L’utilité de ces demonstrations, comme J’en juge, je le Supplie de les presenter en mon nom aux Etats Unis, en observant, qu’il faudroit au moins mille acres de terre pour faire ces demonstrations convenablement et en grand, acres, que j’espererois d’obtenir en pleine propriété, attendu que les demonstrations vaudroient des millions aux Etats Unis.

O: A: Bertrand

